PER CURIAM:
Brett M. Bloomston, appointed counsel for Ronald James Amison in this direct criminal appeal, has moved to withdraw from further representation of the appellant and tiled a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and *708Amison’s convictions and sentences are AFFIRMED.